DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should indicate the feature of a persistent oversized symbol.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-8, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1) in view of Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher).
As per claims 1 and 11, Yoshizawa teaches a gaming device and method (abstract and Fig. 2) comprising: a display (Fig. 2, item 6); a gaming controller comprising a processor and a memory (Fig. 6), the memory storing a) data defining a plurality of reel strips, each reel strip corresponding to a respective one of a plurality of columns of symbol positions on the display (Figs. 1 and 9 and paragraph [0031] see scrolling reels with symbols), and b) instructions, which, when executed, cause the processor to: determine that a selection condition is met for selecting a number of game instances to be conducted (paragraph [0079] see free games); a random number generator (paragraph [0070] random number generator used to generate random numbers); and for each game instance of the number of game (paragraph [0079] see free games) instances selected: select a subset of the columns of symbol positions to be populated by a defined symbol from among a plurality of different numbers of columns based at least in part on at least one random number (paragraphs [0070]-[0071] randomly generate symbols); visually change the defined symbol into an oversized defined symbol to occupy the subset of the columns of symbol positions for a current game instance (Figs. 1 and 8-9 and paragraphs [0027], [0075], and [0084]-[0085] oversized symbol is created based on symbols displayed); select symbols to populate the columns of symbol positions unoccupied by the oversized defined symbol from the plurality of reel strips that correspond to the columns of symbol positions unpopulated by the oversized defined symbol based at least in part on at least one random number (paragraphs [0070]-[0071]); 
As per claim 2, Yoshizawa teaches a device wherein the instructions, when executed, further cause the processor to select between a plurality of arrangements of columns of symbol positions to 
As per claim 3, Yoshizawa does not teach a device wherein the memory further stores a weighted table comprising a plurality of weights defining relative probabilities of each respective different number of columns to be populated by the defined symbol, and, wherein the instructions, when executed, further cause the processor to randomly select a number of columns in the subset of the columns of symbol positions based on the plurality of weights.  However, Baerlocher teaches a probability table with odds of certain symbols being presented (Figs. 4A-4B).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher since by including a probability for certain symbol outcomes being presented the game can control the payout rate of the gaming machine in order to meet regulations or gaming establishment desires regarding the payout rate.
As per claim 4, Yoshizawa does not teach a device wherein the weighted table further comprises a plurality of different sets of weights associated with respective ones of the different numbers of game instances, and wherein the instructions, when executed, further cause the processor to randomly select the number of columns in the subset of the columns of symbol positions based on the plurality of weights associated with the number of game instances selected.  However, Baerlocher teaches a probability table with odds of certain symbols being presented (Figs. 4A-4B) wherein modifications in the game instance increases the probability of an award being achieved (paragraphs [0011]-[0012]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher since by including a probability for certain symbol outcomes being presented the game can control the payout rate of the gaming machine in order to meet regulations or gaming establishment desires regarding the payout rate.

As per claim 6, Yoshizawa teaches a device wherein each column of the subset of the columns of symbol positions includes a predetermined plurality of symbol positions, and wherein the instructions, when executed, further cause the display to visually change each symbol position of the predetermined plurality of symbol positions unpopulated with the defined symbol when one symbol position of the predetermined plurality of symbol positions includes the defined symbol, prior to occupying the subset of the columns of symbol positions with the oversized defined symbol (Figs. 1 and 8-9 and paragraphs [0027], [0075], and [0084]-[0085] oversized symbol is created based on symbols displayed which then further occupies other symbol positions).
As per claim 7, Yoshizawa does not specifically teach a device wherein the instructions, when executed, further cause the processor to determine that the selection condition is met when one or more symbol positions include the defined symbol.  However, Baerlocher teaches a game wherein a trigger symbol is designated to start a free game round (paragraphs [0009]-[0010]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher since by designating the symbols which trigger the oversized symbols as additionally starting the free game instances the game is better able to link the excitement with the occurrence of certain symbols such as the oversized symbol.

As per claim 12, Yoshizawa does not teach a method further comprising defining a game counter based on the one or more game instances initially awarded, incrementing the game counter upon one additional game instance being awarded, decrementing the game counter for each game instance conducted, and ending the one or more game instances when the game counter reaches zero.  However, Baerlocher teaches a game comprising a free spin counter which is decreased as the number of free games is carried out (paragraphs [0105]-[0106]) wherein the number of free rounds provided is increased (Fig. 9G).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher since by including means to increase the number of free rounds the player is further excited by the game perceiving this as an additional award.
As per claim 13, Yoshizawa teaches a method further comprising conducting a base game and monitoring the base game to determine whether the award condition is met (Fig. 8).

As per claim 15, Yoshizawa teaches a method wherein the designated symbol and the defined symbol have a same function (Figs. 1 and 9 see heart symbols).
As per claim 16, Yoshizawa teaches a method wherein the designated symbol is the defined symbol (Figs. 1 and 9 see heart symbols).
As per claim 20, Yoshizawa teaches a method further comprising controlling the display to oversize the defined symbol to occupy the columns of symbol positions (Fig. 1)
Claim 9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1) and Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher) in view of Caputo et al. (US Pub. No. 2016/0035181 A1 hereinafter referred to as Caputo).
As per claim 9, Yoshizawa does not teach a device wherein the instructions, when executed, further cause the display to display at least one additional column of symbol positions when one or more symbol positions include the defined symbol.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Caputo, since by including the generator of additional columns the game is able to vary the number of possible symbol combinations thereby increasing the average payback percentage (paragraph [0056] of Caputo) thereby increasing excitement.

As per claim 18, Yoshizawa does not teach a device further comprising adding the at least one symbol position adjacent each symbol position of the plurality of columns of symbol positions.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Caputo, since by including the generator of additional columns the game is able to vary the number of possible symbol combinations thereby increasing the average payback percentage (paragraph [0056] of Caputo) thereby increasing excitement.
As per claim 19, Yoshizawa does not teach a device further comprising adding at least one further column of symbol positions to the plurality of columns of symbol positions.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Caputo, since by including the generator of additional columns the game is able to vary .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1) and Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher) in view of Van Asdale (US Pub. No. 2006/0025201 A1).
As per claim 10, Yoshizawa does not teach a device further comprising a credit input operable to receive an input communicating a credit value to establish a changeable credit balance, and a player interface operable to receive a player selection of one symbol to designate as the defined symbol.  However, Van Asdale teaches a game (abstract) comprising the ability of a player to select a trigger symbol (Fig. 1E and paragraph [0060]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Van Asdale, since by allowing players to select their own triggering symbols the game allows for more customization which increases player enjoyment in the game.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaffe et al. (US Pub. No. 2011/0201406 A1) teaches a game comprising an oversized symbol.
Gobe et al. (US Pub. No. 2014/0087830 A1) teaches a game comprising an oversized symbol which replaces other symbols in designated symbol positions.
Gilmore et al. (US Pub. No. 2016/0078714 A1) teaches a game comprising triggering symbols and an oversized symbol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/16/2021